     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 1 of 6

1

2

3

4                          UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF CALIFORNIA

6

7        HOWARD HOFFMAN, as an             No.   2:19-cv-01935-JAM-DB
         individual and on behalf of
8        all others similarly
         situated,
9                                          ORDER GRANTING DEFENDANT’S
                      Plaintiff,           MOTION TO STAY ACTION
10
             v.
11
         JELLY BELLY CANDY COMPANY,
12       INC.,
13                    Defendant.
14

15           This matter is before the Court on Jelly Belly Candy

16   Company, Inc.’s (“Defendant”) Motion to Stay. Defendant contends

17   that a stay is appropriate in this case pending resolution by the

18   United States Supreme Court of Barr v. American Association of

19   Political Consultants, Appeal No. 19-631 and, possibly, Facebook,

20   Inc. v. Duguid, Appeal No. 19-511.       See Mot. at 3–5, ECF No. 15.

21   Howard Hoffman (“Plaintiff”) filed an opposition to Defendant’s

22   motion, Opp’n, ECF No. 16, to which Defendant replied, Reply, ECF

23   No. 18.      After consideration of the parties’ briefing on the

24   motion and relevant legal authority, the Court GRANTS Defendant’s

25   Motion to Stay.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 2, 2020.
                                      1
     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 2 of 6

1

2                     I.   FACTUAL AND PROCEDURAL BACKGROUND

3         The case at hand involves a putative class action against

4    Defendant, alleging it violated the Telephone Consumer Protection

5    Act (“TCPA”), 47 § 227, in transmitting unsolicited text messages

6    using an Automatic Telephone Dialing System (“ATDS”).          See

7    Compl., ECF No. 1.      Specifically, Plaintiff contends that, on

8    June 8, 2019, and June 18, 2019, Defendant sent telemarketing

9    text messages to his cellular phone.       Compl. ¶ 26.    Each of

10   Defendant’s messages contained information meant to promote the

11   purchase of its goods.      Compl. ¶¶ 26, 29.    Plaintiff never

12   provided his express, written consent to receive Defendant’s

13   promotional text messages.      Compl. ¶ 31.

14        Since the filing of Plaintiff’s complaint, the Supreme Court

15   has granted certiorari in Barr v. Am. Ass’n of Political

16   Consultants (“AAPC”).      See Jan. 10, 2020 Dkt. Entry, Supreme

17   Court Dkt. No. 19-631.      In AAPC, the Supreme Court is being asked

18   to determine whether the government-debt exception to the TCPA’s

19   automated-call restriction is unconstitutional.         See Questions

20   Presented, Supreme Court Dkt. No. 19-631.        And if so, whether the
21   proper remedy is to sever the exception from the remainder of the

22   statute.   Id.

23        In addition, pending before the Supreme Court is a petition

24   for certiorari in Facebook, Inc. v. Duguid (“Duguid”).             See Oct.

25   17, 2019 Dkt. Entry, Supreme Court Dkt. No. 19-631.          In this

26   case, the petitioner is asking the Supreme Court to resolve the
27   following issues: (1) whether the TCPA’s prohibition on calls

28   made using an ATDS is unconstitutional and, if so, whether the
                                          2
     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 3 of 6

1    proper remedy is to broaden the prohibition; and (2) whether the

2    definition of ATDS in the TCPA encompasses any device that can

3    “store” and “automatically dial” telephone numbers, even if the

4    device does not “us[e] a random or sequential number generator.”

5    Id.   To date, the Supreme Court has not decided whether it will

6    grant certiorari.

7          As a result of these pending cases and the issues raised in

8    them, Defendant now moves to stay these proceedings until the

9    Supreme Court has decided AAPC.      Mot. at 11.

10

11                               II.   OPINION

12         A.   Legal Standard

13         “[T]he power to stay proceedings is incidental to the power

14   inherent in every court to control the disposition of the causes

15   on its docket with economy of time and effort for itself, for

16   counsel, and for litigants.”      Landis v. N. Am. Co., 299 U.S.

17   248, 254 (1936).    Accordingly, “[a] trial court may . . . enter

18   a stay of an action before it, pending resolution of independent

19   proceedings which bear upon the case.”        Leyva v. Certified

20   Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
21   The decision whether to stay an action is committed to the

22   “sound discretion” of the district court and is based on

23   weighing “the competing interests which will be affected by the

24   granting or refusal to grant a stay . . . .”        CMAX, Inc. v.

25   Hall, 300 F.2d 265, 268 (9th Cir. 1962).

26         Among these competing interests are: (1) the possible
27   damage which may result from the granting of a stay, (2) the

28   hardship or inequity which a party may suffer in being required
                                          3
     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 4 of 6

1    to go forward, and (3) the orderly course of justice measured in

2    terms of the simplifying or complicating issues, proof, and

3    questions of law which could be expected to result from a stay.

4    Id.   Finally, “the proponent of a stay bears the burden of

5    establishing its need.”     Clinton v. Jones, 520 U.S. 681, 708

6    (1997).

7          B.   Analysis

8          In this instance, ensuring that justice proceeds in an

9    ordered manner is the controlling interest.        The government-debt

10   exception has been struck down as unconstitutional by both the

11   Ninth and Fourth Circuits.      See Duguid v. Facebook, Inc., 926

12   F.3d 1146 (9th Cir. 2019); see also Am. Assoc. of Political

13   Consultants, Inc. v. F.C.C., 923 F.3d 159 (4th Cir. 2019).         As a

14   result, both courts severed the government-debt exception while

15   leaving the remainder of the TCPA intact.        Am. Assoc. of

16   Political Consultants, Inc., 923 F.3d at 171; Duguid, 926 F.3d

17   at 1156–57; see also 47 U.S.C. § 608.        And now the Supreme Court

18   has been asked to resolve the legal issue of whether severing is

19   the proper remedy.    See Questions Presented, Supreme Court Dkt.

20   No. 19-631.   While this Court recognizes that the government-
21   debt exception is irrelevant here, it cannot ignore the fact

22   that the question gives the Supreme Court the option to use a

23   less exacting knife on the TCPA.         If the Supreme Court chooses

24   to do more than merely sever the TCPA’s government-debt

25   exception, its decision in AAPC may have legal implications for

26   this case.
27         In addition, since the D.C. Circuit’s decision in ACA

28   Int’l. v. F.C.C., 885 F.3d 687, 695 (D.C. Cir. 2018), what
                                          4
     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 5 of 6

1    constitutes an ATDS has been in flux.       Some courts have

2    concluded that an ATDS must be capable of either storing

3    telephone numbers using a random or sequential number generator

4    or produce such numbers using a random or sequential number

5    generator.   See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460

6    (7th Cir. 2020); Glasser v. Hilton Grand Vacations Co., LLC.,

7    948 F.3d 1301, 1306 (11th Cir. 2020); Dominguez ex rel. Himself

8    v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018).         By contrast,

9    the Ninth Circuit has decided that an ATDS must be either stored

10   in any way or produced using a random or sequential number

11   generator.   Marks v. Crunch San Diego, LLC., 904 F.3d 1041, 1049

12   (9th Cir. 2018).    And the Second Circuit has agreed.        See Duran

13   v. La Boom Disco, Inc., 955 F.3d 279, 287 (2d Cir. 2020) (“[W]e

14   hold that an ATDS may call numbers from stored lists, such as

15   those generated, initially, by humans.”).

16        The Supreme Court has not yet determined whether it will

17   take up this definitional problem.       See Duguid, Supreme Court

18   Dkt. No. 19-631.    However, given the significant split that has

19   developed among the circuits, the Supreme Court may not remain

20   silent for much longer and may grant certiorari in Duguid, or
21   else, its decision in AAPC may obviate the need to do so. In any

22   event, the definitional problem of what constitutes an ATDS is

23   relevant here, as Plaintiff alleges Defendant used an ATDS to

24   send him text messages, but Defendant contends it did not.

25   Compl. ¶ 33; Opp’n at 4–5.      Accordingly, even if certiorari

26   remains pending or is denied in Duguid, the Court finds it is
27   prudent and more efficient to wait to see whether AAPC provides

28   more clarity on this issue.
                                          5
     Case 2:19-cv-01935-JAM-DB Document 20 Filed 06/26/20 Page 6 of 6

1         Waiting for the Supreme Court’s decision in AAPC, and

2    possibly also Duguid, will allow this Court to adjudicate the

3    issues before it with far greater certainty.        To do otherwise

4    would be a waste of judicial resources and a waste of the

5    parties’ time and energy.     For this reason, a stay awaiting

6    clarity on the validity of the TCPA in general, and the

7    definition of an ATDS more specifically, would allow for a more

8    orderly disposition of this motion.

9

10                               III.    ORDER

11        For the reasons set forth above, the Court GRANTS

12   Defendant’s Motion to Stay pending resolution by the United

13   States Supreme Court of Barr v. American Association of Political

14   Consultants, Appeal No. 19-631. The parties are ordered to file a

15   joint status statement within ten days after the Supreme Court’s

16   decision in Barr becomes final advising the Court as to how they

17   wish to proceed in this case.

18        IT IS SO ORDERED.

19   Dated:   June 26, 2020

20
21

22

23

24

25

26
27

28
                                          6
